Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 11-14, 18, 22, 23, 30, 34, 37, 55, 56, 62, 94, 111, 125 and 126 are pending in the application. Claims 2, 55, 56, 125 and 126 are rejected. Claims 1, 3-9, 11-14, 18, 22, 23, 30, 34, 37, 62, 94 and 111 are allowed.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on August 2nd, 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 55, 56, 125 and 126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be 
Claims 55 and 56 are rejected because they refers to example numbers of the instant specification rather than chemical names or structures actually being claimed. A claim should particularly point out and distinctly claim the subject matter which the applicant regards as his invention and, under modern claim practice, stand alone to define the invention.  MPEP 2173.05(s) states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”. It is suggested that Applicant either list the compounds being claimed by name or structure. It is further noted that at least Example 4 appears to be recited in the specification as an HCl salt. Accordingly, the issue of referring to the specification is problematic since it is unclear how the limitation of “or pharmaceutically acceptable salt thereof” would affect references to Example 4. For instance, it could be interpreted that reference to Example 4 only encompasses the HCl salt as recited. It could also be interpreted that reference to Example 4 would encompass embodiments where an additional acid 
Claims 125 and 126 are rejected as indefinite based on the limitation of “pharmaceutically acceptable salt thereof” with respect to the fourth species that already appears to be a salt. It could be interpreted that reference to the fourth species only encompasses the HCl salt as recited. It could also be interpreted that reference to the fourth species would encompass embodiments where an additional acid moiety is complexed with the structure. It is suggested that the list should be separated into, for instance, “A pharmaceutically acceptable salt that is 4-({2-[(cis)-4-(2-chloro-4-fluorophenyl)cyclohexyl]ethyl}amino)oxane-4-carboxamide hydrochloride; or a compound or pharmaceutically acceptable salt thereof selected from the group consisting of” a list that does not include species that are already salts. 


Closest Prior Art
The closest prior art appears to be U.S. Patent PGPub No. 2016/0137653 A1 by Beck et al. which teaches compounds including the following in Figure 1B:

    PNG
    media_image1.png
    139
    716
    media_image1.png
    Greyscale
.
The compounds above differ from the instant claims based on the definition of Rb where the instant claims do not encompass an aromatic group (phenyl in the prior art). There is insufficient guidance or motivation that would have led a person of skill in the art to modify the compounds above to arrive at structures instantly claimed especially since the broadest disclosure on page 1 provides for the corresponding ring to be either phenyl or pyridyl, neither of which would fall within the scope of the instant claims.

Allowable Subject Matter
Claims 1, 3-9, 11-14, 18, 22, 23, 30, 34, 37, 62, 94 and 111 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626